NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JOEL MARTINEZ, DC# S31701,                  )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-2711
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed June 27, 2018.

Appeal from the Circuit Court for Manatee
County; Susan Maulucci, Judge.

Joel Martinez, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Linsey Sims-Bohnenstiehl,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


KELLY, VILLANTI, and LUCAS, JJ., Concur.